Order
Per Curiam
Joshua Fields appeals from his convictions for attempted first-degree robbery, kidnapping, and two counts of armed criminal action. He contends the circuit court erred in allowing the State to admit a portion of his accomplice’s videotaped statement to police because the statement improperly bolstered the accomplice’s trial testimony. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. We have provided the parties with a Memorandum explaining the reasons for our decision, because no jurisprudential purpose would be served by a published opinion.
AFFIRMED. Rule 30.25(b).